Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-20 are allowed
This application is subject to a Terminal Disclaimer to the issued patent, US Patent No. 11,146,727 (of Application No. 17/200,659) 
	
Reasons for Allowance
3.	The claims overcome an obviousness rejection analysis based on the most representative prior arts to Yuguang Li et al., (US 2021/0064216) in view of Bruno Douady et al., (US 2019/0297283), which when taken alone or in combination, do not disclose each and every limitation recited by the claims. 
Supplementary to the initial search determination above, another representative art has been identified in a subsequent search, to;
Li-hong LUO (CN 110505377A) disclosing a method of generating panoramic images form a sequence of frames by using a timed exposure to the image comprising a first predetermined exposure under near infrared light and a second time exposure to visible light spectrum from which a color fusion image is generated as disclosed in the Abstract, by a different color fusion process recited in the claims inter alia, as having; a first filter for passing visible light wave band and part of near infrared light; the processor, comprises a cache unit and an image processing unit, the cache unit, used for acquiring the first target image signal currently output by the image sensor to be cached, the cache, the first target image signal and when knowing that the need for a second target image signal output the buffered, at least the second cached target image signal synchronous output to the image processing unit and further reciting; at least receiving the synchronous output of the cache unit, according to the first target signal and the second target image signal generating colour fusion image.
In lieu of the filed Terminal Disclaimer and based on a subsequent search no other art anticipating or reasonably obviating the herein claims has been identified.  

Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/